     Case 1:20-cv-00588-NONE-EPG Document 11 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MANUEL A. VELA,                                   No. 1:20-cv-00588-NONE-EPG-HC
12                      Petitioner,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, GRANTING
14   W.L. MONTGOMERY,                                  PETITIONER’S REQUEST TO FILE FIRST
                                                       AMENDED PETITION AND MOTION TO
15                      Respondent.                    STAY, DIRECTING CLERK OF COURT TO
                                                       FILE FIRST AMENDED PETITION, AND
16                                                     STAYING FIRST AMENDED PETITION
17                                                     (Doc. Nos. 5, 8, 10)
18

19          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

20   pursuant to 28 U.S.C. § 2254. On June 8, 2020, the assigned magistrate judge issued findings and

21   recommendations recommending that petitioner’s request to file a first amended petition and

22   granting petitioner’s request to stay the petition pursuant to Kelly v. Small, 315 F.3d 1063 (9th

23   Cir. 2003) be granted. (Doc. No. 10.) The findings and recommendations were served on

24   petitioner and contained notice that any objections were to be filed within fourteen (14) days of

25   the date of service. To date, no objections have been filed, and the time for doing so has passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

27   de novo review. Having carefully reviewed the entire file, the court concludes that the findings

28   and recommendation are supported by the record and proper analysis.
                                                      1
     Case 1:20-cv-00588-NONE-EPG Document 11 Filed 07/16/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendation issued on June 8, 2020 (Doc. No. 10) are adopted;

 3          2. Petitioner’s request to file an amended petition (Doc. No. 5) is granted;

 4          3. Petitioner’s motion for a stay under Kelly (Doc. No. 8) is granted;

 5          4. The Clerk of Court is directed to file the first amended petition (Doc. No. 6);

 6          5. These proceedings are stayed and administratively closed pending petitioner’s

 7               exhaustion of his unexhausted claims in state court;

 8          6. Within thirty (30) days of the date of service of this order, petitioner shall pursue state

 9               court remedies;

10          7. Petitioner is directed to file a status report with this court within thirty (30) days of the

11               date of service of this order and every ninety (90) days thereafter regarding the status

12               of his exhaustion petition; and

13          8. Within thirty (30) days following the final order of the state courts, petitioner shall

14               notify the court that the unexhausted claims have been exhausted and to request that

15               the stay be lifted and the case proceed.

16          Petitioner is forewarned that failure to comply with this order will result in the court

17   vacating the stay.

18   IT IS SO ORDERED.
19
        Dated:     July 16, 2020
20                                                         UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                       2
